Citation Nr: 1036999	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-28 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, 
right lower extremity, claimed as residuals of frostbite.

2.  Entitlement to service connection for peripheral neuropathy, 
left lower extremity, claimed as residuals of frostbite.

3.  Entitlement to service connection for peripheral neuropathy, 
right upper extremity, claimed as residuals of frostbite.

4.  Entitlement to service connection for peripheral neuropathy, 
left upper extremity, claimed as residuals of frostbite.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In July 2009, the Board granted a motion to advance this case on 
the docket.  38 C.F.R. § 20.900(c).

In a decision dated August 2009, the Board reopened prior final 
denials on these claims, and remanded the claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further evidentiary development.


FINDING OF FACT

The Veteran's peripheral neuropathy of the right and left lower 
extremities, and right and left upper extremities, which first 
manifested many years after service, were not incurred in or 
aggravated by active service.




CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy, right lower 
extremity, claimed as residuals of frostbite is not warranted.  
38 C.F.R. §§ 1110, 1112, 1154(b), 5103(a), 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Service connection for peripheral neuropathy, left lower 
extremity, claimed as residuals of frostbite is not warranted.  
38 C.F.R. §§ 1110, 1112, 1154(b), 5103(a), 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Service connection for peripheral neuropathy, right upper 
extremity, claimed as residuals of frostbite is not warranted.  
338 C.F.R. §§ 1110, 1112, 1154(b), 5103(a), 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Service connection for peripheral neuropathy, left upper 
extremity, claimed as residuals of frostbite is not warranted.  
38 C.F.R. §§ 1110, 1112, 1154(b), 5103(a), 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran claims that he manifests neurologic disability of the 
upper and lower extremities as a result of severe cold injury 
while stationed in Korea.  He appears to allege that this cold 
injury occurred during combat circumstances.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Certain chronic diseases, such as organic diseases of the nervous 
system, may be presumed to have been incurred in service if 
manifest to a compensable degree within one year from discharge 
from service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. § 3.309(a).

A combat veteran's assertions of an event during combat are to be 
presumed if consistent with the time, place and circumstances of 
such service.  See 38 U.S.C.A. § 1154(b); see also Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  

The provisions of 38 U.S.C.A. § 1154(b), however, can be used 
only to provide a factual basis upon which a determination could 
be made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 9 
Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 
1154(b) do not establish service connection for a combat veteran; 
it aids him or her by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

The available service treatment records (STRs) do not reflect 
that the Veteran incurred cold weather injuries to the upper and 
lower extremities.  The separation examination dated July 1953 
indicated normal clinical evaluations of his upper extremities, 
lower extremities, vascular system and neurologic system.  
Therefore, even assuming cold exposure in service under the 
provisions of § 1154(b), neither peripheral neuropathy or cold 
injury residuals were not shown in service.

Next, post-service evidence does not reflect symptomatology 
consistent with peripheral neuropathy for many years after 
service discharge.  The available medical records first document 
his treatment for bilateral neuropathy and dropfoot of the lower 
extremities in 1999.  This is the first recorded symptomatology, 
coming some 40+ years after discharge.  Therefore, the medical 
evidence does not reflect continuity of symptomatology.

The Board has also considered the Veteran's lay statements 
regarding continuity of symptomatology.  He generally alleges the 
onset of lower extremity symptoms in the late 1980s and upper 
extremity symptoms thereafter.  See private clinical record dated 
March 1999; VA clinical record dated August 2003; and VA 
examination dated August 2009).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, the 
Veteran has asserted that his symptoms of peripheral neuropathy 
have been continuous since service.  He asserts that he incurred 
early-stage cold-weather injury to his extremities resulting in 
peripheral neuropathy.  

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of peripheral 
neuropathy after service separation.  Further, the Board 
concludes that his assertion of continued symptomatology since 
active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms since active service is inconsistent with 
the other lay and medical evidence of record.  Indeed, while he 
now asserts that symptoms associated with peripheral neuropathy 
began in service, in the more contemporaneous medical history he 
gave at the service separation examination, he denied any history 
or complaints of symptoms related to peripheral neuropathy or 
cold injury residuals.  

Specifically, the service separation examination report reflects 
that the Veteran was examined and his upper extremities, lower 
extremities, vascular system and neurologic systems were found to 
be clinically normal.  His in-service history of symptoms at the 
time of service separation is more contemporaneous to service, so 
is of more probative value than the more recent assertions made 
many years after service separation.  See Harvey v. Brown, 6 Vet. 
App. 390, 394 (1994) (upholding a Board decision assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the veteran wrote during 
treatment than to his subsequent assertion years later).  

Next, while not dispositive, the post-service medical evidence 
does not reflect complaints or treatment related to peripheral 
neuropathy for more than 4 decades following active service.  The 
Board emphasizes the multi-year gap between discharge from active 
duty service (1953) and initial reported symptoms related to 
numbness in the lower extremities in the 1980s (as reported by 
the Veteran).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation and the absence of complaints or treatment for years 
after service.  For these reasons, the Board finds that the 
weight of the lay and medical evidence is against a finding of 
continuity of symptoms since service separation.  

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
peripheral neuropathy to active duty, despite his contentions to 
the contrary.    

First, in a December 2003 statement, the Veteran's podiatrist 
noted a history of extremity exposure to severe cold weather in 
Korea with early frostbite chilblains but no necrosis.  The 
examiner provided the following impression "[t]he diagnosis is 
still distal peripheral neuropathy unknown etiology.  Possible 
exposure to cold and/or chemicals or alcohol - not sure."  While 
this evidence notes the "possible" exposure to cold as a cause, 
it also lists an alternative cause without any further 
explanation.

Next, the Veteran's VA clinical records reflect work-ups to 
evaluate the nature and etiology of his upper and lower extremity 
complaints.  An electromyography (EMG) study in July 2006 was 
suggestive of severe axonal loss polyneuropathy.  Thereafter, a 
VA neurologist provided an impression of progressive sensorimotor 
(predominantly motor) axonal polyneuropathy of "[u]nclear 
etiology."  

The examiner commented that a dymelinating neuropathy was not 
likely based on EMG results and that hereditary polyneuropathy 
was possible but usually had an earlier onset.  Other causes 
included amyloidosis, which was usually painful and rapidly 
progressive over 1-2 years; connective tissue disease (CTD), but 
the Veteran had no history of CTD, his antinuclear antibody (ANA) 
was negative and his rheumatoid factor (RF) was only mildly 
elevated; heavy metal exposure, but this usually primarily 
involved the hands with hematologic and gastrointestinal (GI) 
problems; paraneoplastic, which was less likely given the long 
history of symptoms; and a gluten enteropathy.  The examiner 
indicated that many cases were "idiopathic."  Subsequent 
testing for heavy metals and celiac disease were negative.

This evidence does not support the claim because it characterized 
the etiology of the peripheral neuropathy as idiopathic - meaning 
"of unknown cause or spontaneous origin."  DORLAND'S 
ILLUSTRATED MEDICAL DISCTIONARY 925 (31st ed. 2007).  

In August 2009, the Board made a factual finding that the 
evidence of record supported the Veteran's report of cold 
exposure in service.  Based on this history, the Board ordered VA 
examination to determine the relationship between the Veteran's 
upper and lower extremity complaints to active service.  

An August 2009 VA examination report with addendum in January 
2010 reflected diagnoses of generalized idiopathic peripheral 
neuropathy of 10 years standing in the feet and hands with motor 
foot drop in both feet, severe degenerative joint disease (DJD) 
changes in the hands and feet suggestive of rheumatoid arthritis,  
and mild peripheral vascular disease (PVD).  

The examiner commented that it was difficult to believe that the 
Veteran's in-service cold exposure was severe in nature, as he 
did not seek medical attention by his own history.  Overall, the 
VA examiner found that it was less likely as not that the 
arthritic changes in the Veteran's hand and feet were related to 
cold exposure and were more likely related to low grade indolent 
rheumatoid arthritis as manifested by repeatedly elevated 
erythrocyte sedimentation rates (ESRs), low grade C-reactive 
protein (CRP) and rheumatoid factor absent really traumatic or 
heavy physical work history involving the hands.  

Additionally, the Veteran had a relatively recent slowly 
progressive sensory and motor polyneuropathy that did not present 
itself until more than 40 years following the cold exposure in 
service, and was less likely as not related to such cold 
exposure.

The Board finds that the August 2009 VA opinion provides strong 
probative evidence against these claims.  In this respect, the 
opinion itself is based upon the Veteran's history of injury and 
symptomatology as reported by the Veteran himself.  That the VA 
examiner characterized the reported injury as less than severe in 
nature is a medical judgment, and the Board finds no significant 
factual inaccuracies relied upon by the VA examiner.  This 
examiner also provided the opinion based upon extensive review of 
the record, to include the VA clinical neurology work-ups 
findings.

The Board finds that the August 2009 VA examiner's opinion, 
undertaken specifically to address the issue on appeal, outweighs 
the medical evidence suggesting a probability that the Veteran's 
in-service cold exposure resulted in his current neurologic 
impairment.  The private podiatrist indicated that cold exposure 
was one of three "possible" etiological bases, but even this 
equivocal assessment was followed by a notation of "not sure."  
To the extent such an opinion holds any probative value, the 
probative value of such opinion pales in comparison to the 
unequivocal diagnosis and opinion provided by the VA examiner in 
August 2009.  

The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed disorders and active duty 
service.  While the Board reiterates that he is competent to 
describe cold exposure, as well as symptomatology such as 
extremity pain, numbness and tingling.  His description on these 
matters have been accepted in full; however, the Board finds 
greater probative value in the opinion expressed by the August 
2009 VA examiner than that of the lay claimant Veteran, as the VA 
examiner possesses greater expertise and training to speak to the 
issues at hand.  See Cartright, 2 Vet. App. at 25.  

Moreover, the Veteran's statements as to etiology are 
inconsistent.  He reported that his bilateral dropfoot neuropathy 
was "related to old alcohol neuropathy."  His private 
podiatrist provided varying etiology assessments, such as 
"probably alcohol related" (July 1999), "definitive alcohol 
neuropathy" (September 2002), and related to unspecified 
"chemicals" (July 2003).  Nonetheless, he is not competent to 
medically associate his symptoms to any etiology.

Overall, the Board finds that the credible lay and medical 
evidence establishes that the Veteran's peripheral neuropathy of 
the upper and lower extremities first manifested many years after 
service, and was not incurred in or aggravated by active service.  
Notably, his report of cold injury to the extremities has been 
accepted as true in this case.  He has described this injury as 
resulting in early frostbite chilblains which did not warrant 
medical treatment, and did not result in chronic symptoms until 
many years after service.

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in March 2007 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, in the same March 2007 
letter, the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary to 
establish effective dates.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to all 
issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained all relevant STRs, VA clinical 
records, and private clinical records.  The RO was unable to 
obtain the Veteran's service personnel records but such 
unavailability is not prejudicial in this case.  In this respect, 
VA has conceded the Veteran's history of cold exposure as 
claimed, and he does not report any in service treatment for cold 
injury symptoms.  In November 2007, VA received notice from the 
Social Security Administration that any records pertaining to the 
Veteran had been destroyed.  

Next, the Veteran was afforded a VA examination to determine the 
nature and etiology of his upper and lower extremity complaints.  
The examination report obtained, dated August 2009 with addendum 
dated January 2010, reflects an accurate review of the factual 
history as determined by the Board.  The Board cannot criticize 
the examiner's impression that the Veteran's cold injury was not 
severe, as this is based on the Veteran's own description of 
events and consists of a medical judgment beyond the expertise of 
the Board.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).

The August 2009 VA examination report reflects a conscientious 
review of the pertinent medical evidence, including laboratory 
testing, in determining the nature and etiology of the Veteran's 
upper and lower extremities complaints.  In totality, the 
examiner cited to specific lay and medical evidence of record to 
support the ultimate diagnoses and conclusions reached.  This 
examination report, therefore, is adequate for rating purposes 
and substantially complies with the Board's August 2009 remand 
directives.  See generally Dyment v. West, 13 Vet. App. 141, 146-
47 (1999). 

Overall, the Board finds that the evidence of record is 
sufficient to decide the claims, and that there is no reasonable 
possibility that any further assistance would aid in 
substantiating these claims.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for peripheral neuropathy of the right lower 
extremity, claimed as residuals of frostbite, is denied.

Service connection for peripheral neuropathy of the left lower 
extremity, claimed as residuals of frostbite, is denied.

Service connection for peripheral neuropathy of the right upper 
extremity, claimed as residuals of frostbite, is denied.

Service connection for peripheral neuropathy of the left upper 
extremity, claimed as residuals of frostbite, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


